Citation Nr: 0409193	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than August 8, 2001 
for the grant of service connection for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, D.K. and M.K.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1937 to April 
1940 and from January 1941 to January 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania which 
granted service connection for bilateral hearing loss and 
assigned a 70 percent disability rating effective from August 
8, 2001.  The veteran perfected an appeal as to the effective 
date of the award.  

In March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.  During the hearing, he submitted additional 
evidence consisting of a statement from M.K. and a computer 
disk; he specifically waived consideration of that evidence 
by the RO&IC.  See 38 C.F.R. § 20.1304 (2003).  Additional 
evidence was also submitted directly to the Board later in 
March 2004 along with another waiver of initial RO&IC 
consideration.  
In any event, since as explained below this case is being 
remanded, the agency of original jurisdiction will have the 
opportunity to review the additionally submitted material. 

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative after the March 2004 hearing.  
Taking into consideration the veteran's advanced age, the 
undersigned VLJ has ruled favorably on the motion to advance 
this case on the docket.  See 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

For reasons explained below, the Board has determined that a 
remand is required in this case.  As noted in the 
Introduction, the Board is very cognizant of the veteran's 
age; however, the presentation of the veteran and his 
representative make it clear that they believe that 
additional development is required.

The veteran in essence contends that he is entitled to an 
effective date for the grant of service connection for 
bilateral hearing loss dating from his separation from 
service in January 1945.

The record reflects that the veteran filed his original claim 
for service connection for hearing loss in September 1958.  
That claim was denied by rating action in February 1959.  The 
basis for the decision was that service medical records 
showed that the disability existed prior to service.  
Specifically, it was noted that a January 1945 discharge 
examination from the veteran's second period of service 
reported that he had had defective hearing since childhood.  
The veteran did not appeal that determination.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).

In a rating decision in September 1997, the RO&IC determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  The veteran did not appeal that determination.

The RO&IC received the veteran's most recent request to 
reopen his claim on August 8, 2001.  Subsequently, service 
connection for bilateral hearing loss was granted by rating 
action in October 2002.  A 70 percent rating was assigned 
from August 8, 2001, the date of receipt of the claim to 
reopen.  See 38 C.F.R. § 3.400(r) (2003).  

During the March 2004 hearing, the veteran's representative 
indicated that one of the theories upon which the veteran 
sought entitlement to an earlier effective date for the grant 
of service connection for hearing loss was based on clear and 
unmistakable error (CUE) in the September 1997 rating 
decision.  Specifically, the representative contended that 
due to confusion involving service and claim numbers, the 
RO&IC was not analyzing the veteran when it decided the 
claim.  
See the March 2004 hearing transcript (T), pgs. 7-8.  The 
veteran through his representative and the witnesses alleged 
that service and/or claim numbers from at least three other 
named individuals had been mixed up with his over the years.  
T. at pgs 4-7 & 8-10.  He suggested that there may have also 
been a mix up of medical evidence.  T. at pg. 8.  He stated 
that he never had defective hearing during childhood and that 
the January 1945 discharge examination (specifically, the 
statement noting hearing loss since childhood) belonged to 
someone else.  
T. at pgs. 8 & 20.  

Upon review, the Board notes that the RO&IC has not addressed 
the veteran's claim of CUE in the September 1997 rating 
decision.  A decision on the CUE claim may have an impact on 
the pending earlier effective date claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  Therefore, the Board finds 
that before the earlier effective date issue can be addressed 
on appeal, the agency of original jurisdiction must address 
the veteran's assertions of CUE.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following:

1.  To the extent practicable, after 
reviewing the March 2002 hearing 
transcript and the additionally submitted 
evidence, VBA should attempt to determine 
whether there has been past procedural 
error due to the claimed mix-up in 
service numbers and/or VA claim numbers.  

2.  VBA should then take appropriate 
steps to readjudicate the veteran's 
claim, including considering the 
contention of CUE in the September 1997 
rating decision.  In the event that the 
claim is denied, VBA should provide the 
veteran and his accredited representative 
with a supplemental statement of the case 
which contains the laws and regulations 
pertaining to CUE claims.  The veteran 
and his representative should be given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




